Title: To John Adams from Jonathan Williams, 6 March 1813
From: Williams, Jonathan
To: Adams, John



Dear Sir
Philadelphia March 6. 1813

As I believe there is no man in America who was more intimately acquainted with the late Capt John Paul Jones while he was in Europe than myself, I have thoughts of doing justice to the injured Character of that gallant Officer.
There are two papers which would be of great use to my object, one of which is a letter written to you from Nantes by Capt Jones, stating the circumstances of an affray on board a merchant Ship under his command in Tobago in which one of his crew was killed, and which induced him to take the addition of Jones to his name John Paul; the other is a Letter he wrote to Lady Selkirk at sea, soon after the Capture of the Drake.
If you could send me either or both these papers, and any other Documents relative to his Conduct as naval Commander I shall be much obliged
With the greatest Respect & Esteem / I am Dear Sir / Your old friend & / obedient Servant
Jon Williams